


Exhibit 10.7


EXECUTIVE SEVERANCE AGREEMENT


This EXECUTIVE SEVERANCE AGREEMENT (the “Agreement”) is effective as of November
21, 2013 (“Effective Date”) by and between Robert A. Robison (“Employee”) and
Pretium Packaging, LLC (“Pretium”).


RECITALS


A.    Employee is employed by Pretium or an affiliate of Pretium (Pretium and
its affiliates are collectively referred to as the “Company”) in an executive
capacity, possesses intimate knowledge of the business and affairs of the
Company.


B.    The Company desires to ensure, insofar as possible, that the Company will
continue to have the benefit of Employee’s services.


C.    The Company recognizes that circumstances may arise causing uncertainty of
employment without regard to Employee’s competence or past contributions, which
uncertainty may result in the loss of valuable services of Employee to the
detriment of the Company and its members, and the Company and Employee wish to
provide reasonable security to Employee against changes in Employee’s
relationship with the Company, all as hereafter set forth.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereafter contained, the parties hereto mutually covenant and
agree as set forth below.


Article I - Definitions


When appearing with an initial capital letter in this Agreement, the following
underlined and quoted terms have the meanings set forth below in this Article I.


1.1    “Cause,” when used with reference to a termination by the Company of
Employee’s employment with the Company, means (i) Employee is charged or
convicted of a felony or enters a guilty plea or no contest with respect to a
felony, or is charged or convicted of any misdemeanor that either involves moral
turpitude or has had or is reasonably anticipated to have an adverse effect on
the business of the Company; (ii) Employee engages in any fraud, dishonesty,
insubordination or misconduct in connection with the business of the Company;
(iii) Employee engages in any conduct that causes, or reasonably may cause,
direct or indirect financial or reputational injury to the Company or its
members or managers; (iv) Employee fails in any material respect to perform his
duties and obligations to the Company (and to correct any such failure promptly
after notice from the Company); (v) Employee violates, in any material respect,
any of the Company’s policies or practices (and does not correct any such
failure promptly after notice from the Company); or (vi) Employee dies.


1.2    “Code” means the Internal Revenue Code of 1986, as amended.


1.3    “Good Reason,” when used with reference to a voluntary termination by
Employee of Employee’s employment with the Company, means (i) a material
diminution in Employee’s base compensation, (ii) a material diminution in
Employee’s authority, duties, or responsibilities, (iii) a material diminution
in the authority, duties, or responsibilities of the supervisor to whom Employee
is required to report, (iv) a material diminution in the budget over which
Employee retains authority, (v) a material change in the geographic location at
which Employee must perform the services, or (vi) any other action or inaction
that constitutes a material breach by the Company of the employment agreement,
if any, under which the Employee provides services. Notwithstanding the
foregoing provisions of this definition of Good Reason, (1) “Good Reason” will
not exist if the Employee has in his or her sole discretion agreed




--------------------------------------------------------------------------------




in writing that such event does not constitute Good Reason; and (2) a
termination of employment will not be considered to be for “Good Reason” unless
(A) within sixty (60) days of the occurrence of the event claimed to be Good
Reason, the Employee notifies the Company in writing of the reasons why he or
she believes that Good Reason exists, (B) the Company has failed to correct the
circumstance that would otherwise be Good Reason within thirty (30) days of
receipt of such notice, and (C) the Employee terminates his or her employment
within thirty (30) days of such thirty (30) day period (or, if earlier, within
60 days of the date the Company has confirmed to the Employee that Good Reason
exists).


1.4    “Termination Date” means the effective date of the termination of
Employee’s employment with the Company (i.e., Pretium and all affiliates of
Pretium) that constitutes a “separation from service” within the meaning of
Section 409A of the Code, and the regulations promulgated thereunder.


ARTICLE II - TERM


2.1    Term. Subject to Section 2.2, the term of this Agreement (the “Initial
Term”) is for a period of three (3) years commencing on the Effective Date.


2.2    Renewal. The Term will be automatically extended for successive one (1)
year periods unless and until Employee provides Pretium with notice of his
voluntary termination of employment with Pretium (other than a termination for
Good Reason), unless sooner terminated as provided in this Agreement. The
Initial Term and each renewal term are referred to as the “Term”.


ARTICLE III - Termination of Employment


3.1    For Cause. The Company may terminate Employee’s employment with the
Company at any time for Cause, effective upon written notice to Employee
specifying in reasonable detail the particulars of Employee’s conduct deemed by
the Company to justify such termination for Cause.


3.2    Without Cause. The Company may terminate Employee’s employment with the
Company without Cause at any time, effective upon written notice to Employee of
termination specifying that such termination is without Cause.


3.3    For Good Reason. Employee may terminate Employee’s employment with the
Company at any time, with or without Good Reason.


Article iv - Separation Benefits


4.1.    Benefits. Subjects to Section 4.3 and 4.4, if Employee’s employment with
the Company is terminated during the Term (i) by the Company for any reason
other than for Cause, or (ii) by Employee for Good Reason, Employee shall be
entitled to the following separation benefits, less withholdings and deductions:


□    payment of Eighteen (18) months (the “Benefit Period”) of the then existing
salary of
Employee;


□
payment of the target bonus of the Employee equal to Fifty Percent (50%) of the
salary amount for the Benefit Period;



□    payment of the Employee’s car allowance for the Benefit Period; and


□
such other amounts as may then be required by Federal or state law to be paid to
terminated employees.



4.2    Payment. Subject to Sections 4.3 and 4.4, the Company shall pay the
applicable amounts due hereunder to Employee in a single lump sum within the
ninety (90) day period following the Termination Date.




--------------------------------------------------------------------------------






4.3    Benefit Reduction. If it is determined (in the reasonable opinion of
independent public accountants then regularly retained by the Company), that any
amount payable to Employee under this Agreement or any other plan, program or
agreement under which Employee participates or is a party would constitute an
“Excess Parachute Payment” within the meaning of Section 280G of the Code (or
any similar provision), subject to the excise tax imposed by Section 4999 of the
Code, as amended from time to time (the “Excise Tax”), then the amount of
benefits payable to the Employee under any provision of this Agreement will be
reduced to the extent necessary so that no portion of the amounts payable to the
Employee is subject to the Excise Tax. Employee will be responsible for any and
all Excise Taxes (or similar taxes imposed upon such payments). The
determination of the amount of reduction, if any, in the amounts payable to the
Employee will be made in good faith by the Company’s independent public
accountants, and a written statement setting forth the calculation thereof will
be provided to the Employee.


4.4    Release. Notwithstanding anything to the contrary stated in this
Agreement, Employee shall not be entitled to receive any of the benefits
described in this Agreement unless he or she has executed and delivered to the
Company a full and unconditional release, in form and content satisfactory to
the Company, whereby Employee releases the Company (i.e., Pretium and all of its
affiliates) and their officers, directors, employees, agents and representatives
(the “Released Parties”) from any and all claims, demands, liabilities,
obligations, damages and causes of action (personal, statutory or otherwise)
whether known or unknown, matured or unmatured, fixed or contingent, which
Employee may have or assert against the Released Parties, for any reason
whatsoever, and the release also shall contain appropriate confidentiality and
non-disparagement obligations from Employee in favor of the Released Parties,
and the period during which Employee may revoke such release after execution and
delivery to the Company as set forth therein has expired on or before the
seventy-fifth (75th) day following the Termination Date. If the requirements of
this Section 4.4 are not satisfied on or before the seventy-fifth (75th) day
following the Termination Date (including the expiration of any revocation
period for the release), then Employee is not entitled to receive any benefits
under Section 4.1 and no payments will be made under Section 4.2.


4.5    No Benefit. If Employee’s employment with the Company is terminated for
any reason other than such reasons specified in Section 4.1, Employee shall not
be entitled to or paid any benefit under this Agreement.


ARTICLE V - CONFIDENTIALITY AND NON-COMPETITION


5.1    Confidentiality. During the course of the Employee's employment by the
Company, the Employee has had and will have access to certain trade secrets and
confidential information relating to the Company and its subsidiaries and
affiliates (the "Protected Parties"), including but not limited to, customer,
supplier and vendor lists, databases, competitive strategies, computer programs,
frameworks, or models, their marketing programs, their sales, financial,
marketing, training and technical information, their product development (and
proprietary product data) and any other information, whether communicated
orally, electronically, in writing or in other tangible forms concerning how the
Protected Parties create, develop, acquire or maintain their products and
marketing plans, target their potential customers and operate their retail and
other businesses (hereinafter collectively referred to as "Confidential
Information”). The Employee acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties. The Employee shall hold in a fiduciary capacity for the
benefit of the Protected Parties all Confidential Information relating to the
Protected Parties and their businesses, which shall have been obtained by the
Employee during the Employee's employment by the Protected Parties and which
shall not be or become public knowledge (other than by acts by the Employee or
representatives of the Employee in violation of this Agreement). The Employee
shall not, during the period the Employee is employed by the Company or other
Protected Party or at any time during the twenty-four (24) months thereafter,
disclose any Confidential Information, directly or indirectly, to any person or
entity for any reason or purpose whatsoever, nor shall the Employee use it in
any way, except (i) in the course of the Employee's employment with, and for the
benefit of, the Protected Parties, (ii) to enforce any rights or defend any
claims hereunder or under any other agreement to which the Employee is a party,
provided that such disclosure is relevant to the enforcement of such rights or
defense of such claims and is only disclosed in the formal proceedings related
thereto, (iii) when required to do so by a court of law, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with
jurisdiction to order him to divulge, disclose or make accessible




--------------------------------------------------------------------------------




such information, provided that the Employee shall give prompt written notice to
the Company of such requirement, disclose no more information than is so
required, and cooperate with any attempts by the Company to obtain a protective
order or similar treatment, (iv) as to such Confidential Information that
becomes generally known to the public or trade without his violation of this
Section 5.1. The Employee understands and agrees that the Employee shall acquire
no rights to any such Confidential Information.


5.2    Non-Solicitation or Hire. During the Term and for a period of twelve (12)
months following the termination of the Employee's employment for any reason,
the Employee shall not (a) directly or indirectly solicit, attempt to solicit or
induce (x) any party who is a customer of the Protected Parties, who was a
customer of the Company or any of the Protected Parties at any time during the
twelve (12) month period immediately prior to the date the Employee's employment
terminates or who is a prospective customer that has been identified and
targeted by the Company or other Protected Party, for the purpose of marketing,
selling or providing to any such party any services or products offered by or
available from the Protected Parties, or (y) any supplier to the Protected
Parties to terminate, reduce or alter negatively its relationship with the
Protected Parties or in any manner interfere with any agreement or contract
between the Protected Parties and such supplier.


5.3    Non-Competition. During the Term and for a period of twelve months
following the termination of the Employee's employment for any reason, the
Employee shall not, without the Company's prior written consent, whether
individually, as a director, manager, member, stockholder, partner, owner,
employee, consultant or agent of any business, or in any other capacity, other
than on behalf of the Protected Parties, organize, establish, own, operate,
manage, control, engage in, participate in, invest in, permit his name to be
used by, act as a consultant or advisor to, render services for (alone or in
association with any person, firm, corporation or business organization), or
otherwise assist any person or entity that engages in or owns, invests in,
operates, manages or controls any venture or enterprise which engages or
proposes to engage in any business conducted by the Protected Parties on the
date of the Employee's termination of employment or within twelve (12) months of
the Employee's termination of employment in the geographic locations where the
Protected Parties engage or propose to engage in such business (the "Business").
Notwithstanding the foregoing, nothing in this Agreement shall prevent the
Employee from owning for passive investment purposes not intended to circumvent
this Agreement, less than five percent (5%) of the publicly traded common equity
securities of any company engaged in the Business (so long as the Employee has
no power to manage, operate, advise, consult with or control the competing
enterprise and no power, alone or in conjunction with other affiliated parties,
to select a director, manager, general partner, or similar governing official of
the competing enterprise other than in connection with the normal and customary
voting powers afforded the Employee in connection with any permissible equity
ownership).


5.4    Nondisparagement. The Employee agrees that he will not at any time
(whether during or after the Term) publish or communicate to any person or
entity any Disparaging (as defined below) remarks, comments or statements
concerning the Protected Parties and their respective present and former
members, partners, directors, officers, shareholders, employees, agents,
attorneys, successors and assigns. "Disparaging" remarks, comments or statements
are those that impugn the character, honesty, integrity or morality or business
acumen or abilities in connection with any aspect of the operation of business
of the individual or entity being disparaged.


5.5    Remedies; Specific Performance. The Employee acknowledges and agrees that
the Employee's breach or threatened breach of any of the restrictions set forth
in Article V will result in irreparable and continuing damage to the Protected
Parties for which there may be no adequate remedy at law and that the Protected
Parties shall be entitled to seek equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach, without requiring the posting of a bond. The Employee
hereby consents to the grant of an injunction (temporary or otherwise) against
the Employee or the entry of any other court order against the Employee
prohibiting and enjoining him from violating, or directing him to comply with
any provision of Article V. The Employee also agrees that such remedies shall be
in addition to any and all remedies available to the Protected Parties against
him for such breaches or threatened or attempted breaches.










--------------------------------------------------------------------------------






ARTICLE VI - Miscellaneous


6.1    Notice. All notices hereunder shall be in writing and shall be deemed to
have been duly given (a) when delivered personally or by courier, or (b) when
received by facsimile (including electronic mail), receipt confirmed, or (c) on
the third business day following the mailing thereof by registered or certified
mail, postage prepaid, or (d) on the first business day following the mailing
thereof by overnight delivery service, in each case addressed as set forth
below:


If to the Company:    Pretium Packaging, LLC
15450 South Outer Forty Drive
Chesterfield, Missouri 63017
Attention: Mr. George Abd


If to Employee:        Mr. Robert A. Robison
14594 Ansonborough Court
Chesterfield, Missouri 63017


A party may change the address to which notices are to be addressed by giving
the other party written notice in the manner herein set forth.


6.2    Successors; Binding Agreement.


(a)    Company shall require any successor to all or substantially all of the
business or assets of the Company (whether such succession is direct or
indirect, by purchase, merger, consolidation or otherwise), prior to or upon
such succession, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place.


(b)    This Agreement is personal to Employee and Employee may not assign or
delegate any part of Employee’s rights or duties hereunder to any other person,
except that this Agreement shall inure to the benefit of and be enforceable by
Employee’s legal representatives, executors, administrators, heirs and
beneficiaries.


6.3    Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not in any way affect the meaning or interpretation of
this Agreement.


6.4    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


6.5    Entire Agreement. This instrument constitutes the entire agreement of the
parties in this matter and shall supersede any other agreement between the
parties, oral or written, concerning the same subject matter.


6.6    Amendment. No modification, amendment or waiver of any of the provisions
of this Agreement shall be effective unless in writing specifically referring
hereto, and signed by the parties hereto.


6.7    Governing Law. In light of Company’s and Employee’s substantial contacts
with the State of Missouri, the parties’ interests in ensuring that disputes
regarding the interpretation, validity and enforceability of this Agreement are
resolved on a uniform basis, and the Company’s execution of, and the making of,
this Agreement in Missouri, the parties agree that: (i) any litigation involving
any noncompliance with or breach of the Agreement, or regarding the
interpretation, validity or enforceability of the Agreement, shall be filed and
conducted exclusively in the state courts in St. Louis County, Missouri, or the
U.S. District Court for the Eastern District of Missouri; and (ii) this
Agreement shall be interpreted in accordance with and governed by the laws of
the State of Missouri, without regard for any conflict of law principles.
Employee agrees that Employee under no circumstances will, either alone or in
conjunction with anyone else, file or pursue any such litigation other than in
such state or federal courts in Missouri, and Employee




--------------------------------------------------------------------------------




hereby consents and agrees that any such litigation filed in any other court(s)
shall be dismissed and that Employee may be enjoined from filing or pursuing any
such action.


6.8.    Third Party Beneficiaries. Employee agrees that Pretium’s affiliates are
third party beneficiaries of this Agreement and hereby consents to the
enforcement by any affiliate of Pretium of the provisions contained herein.


6.9    Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such federal, state, local, foreign or other taxes as may
be required to be withheld pursuant to any applicable law or regulation.


6.10    Section 409A of the Code.


(a)    It is intended that the provisions of this Agreement comply with Section
409A of the Code (“Code Section 409A”), and all provisions of this Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Code Section 409A.


(b)    A termination of employment with the Company shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits that are considered nonqualified deferred
compensation under Code Section 409A upon or following a termination of
employment with the Company unless such termination is also a “separation from
service” within the meaning of Code Section 409A, and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”


(c)    If, at the time of Employee’s separation from service, the Company makes
a good faith determination that Employee is a “specified employee” (within the
meaning of Section Code 409A), then to the extent any payment or benefit that
Employee becomes entitled to under this Agreement on account of such separation
of service would be considered nonqualified deferred compensation under Code
Section 409, the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Code Section 409A in order to avoid taxes or
penalties under Code Section 409A, such payment or benefit shall be paid or
provided at the date which is six (6) months and one day after such separation
from service.


IN WITNESS WHEREOF, Employee and Pretium have entered into this Agreement as of
the Effective Date.


PRETIUM PACKAGING, LLC
 
EMPLOYEE
 
 
 
 
By:
/S/ George A. Abd, CEO and President

 
/S/ Robert A. Robison
 
George A. Abd
 
Robert A. Robison
 
 
 
 
Date:
11/21/2013
 
11/21/2013
 
 
 
 







--------------------------------------------------------------------------------




EXECUTIVE SEVERANCE AGREEMENT




This EXECUTIVE SEVERANCE AGREEMENT (the “Agreement”) is effective as of November
21, 2013 (“Effective Date”) by and between Jeffrey J. Nelb (“Employee”) and
Pretium Packaging, LLC (“Pretium”).


RECITALS


A.    Employee is employed by Pretium or an affiliate of Pretium (Pretium and
its affiliates are collectively referred to as the “Company”) in an executive
capacity, possesses intimate knowledge of the business and affairs of the
Company.


B.    The Company desires to ensure, insofar as possible, that the Company will
continue to have the benefit of Employee’s services.


C.    The Company recognizes that circumstances may arise causing uncertainty of
employment without regard to Employee’s competence or past contributions, which
uncertainty may result in the loss of valuable services of Employee to the
detriment of the Company and its members, and the Company and Employee wish to
provide reasonable security to Employee against changes in Employee’s
relationship with the Company, all as hereafter set forth.


AGREEMENT


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements hereafter contained, the parties hereto mutually covenant and
agree as set forth below.


Article I - Definitions


When appearing with an initial capital letter in this Agreement, the following
underlined and quoted terms have the meanings set forth below in this Article I.


1.1    “Cause,” when used with reference to a termination by the Company of
Employee’s employment with the Company, means (i) Employee is charged or
convicted of a felony or enters a guilty plea or no contest with respect to a
felony, or is charged or convicted of any misdemeanor that either involves moral
turpitude or has had or is reasonably anticipated to have an adverse effect on
the business of the Company; (ii) Employee engages in any fraud, dishonesty,
insubordination or misconduct in connection with the business of the Company;
(iii) Employee engages in any conduct that causes, or reasonably may cause,
direct or indirect financial or reputational injury to the Company or its
members or managers; (iv) Employee fails in any material respect to perform his
duties and obligations to the Company (and to correct any such failure promptly
after notice from the Company); (v) Employee violates, in any material respect,
any of the Company’s policies or practices (and does not correct any such
failure promptly after notice from the Company); or (vi) Employee dies.


1.2    “Code” means the Internal Revenue Code of 1986, as amended.


1.3    “Good Reason,” when used with reference to a voluntary termination by
Employee of Employee’s employment with the Company, means (i) a material
diminution in Employee’s base compensation, (ii) a material diminution in
Employee’s authority, duties, or responsibilities, (iii) a material diminution
in the authority, duties, or responsibilities of the supervisor to whom Employee
is required to report, (iv) a material diminution in the budget over which
Employee retains authority, (v) a material change in the geographic location at
which Employee must perform the services, or (vi) any other action or inaction
that constitutes a material breach by the Company of the employment agreement,
if any, under which the Employee provides services. Notwithstanding the
foregoing provisions of this definition of Good Reason, (1) “Good Reason” will
not exist if the Employee has in his or her sole discretion agreed in writing
that such event does not constitute Good Reason; and (2) a termination of
employment will not be considered to be for “Good Reason” unless (A) within
sixty (60) days of the occurrence of the event claimed to be Good Reason,




--------------------------------------------------------------------------------




the Employee notifies the Company in writing of the reasons why he or she
believes that Good Reason exists, (B) the Company has failed to correct the
circumstance that would otherwise be Good Reason within thirty (30) days of
receipt of such notice, and (C) the Employee terminates his or her employment
within thirty (30) days of such thirty (30) day period (or, if earlier, within
60 days of the date the Company has confirmed to the Employee that Good Reason
exists).


1.4    “Termination Date” means the effective date of the termination of
Employee’s employment with the Company (i.e., Pretium and all affiliates of
Pretium) that constitutes a “separation from service” within the meaning of
Section 409A of the Code, and the regulations promulgated thereunder.


ARTICLE II - TERM


2.1    Term. Subject to Section 2.2, the term of this Agreement (the “Initial
Term”) is for a period of three (3) years commencing on the Effective Date.


2.2    Renewal. The Term will be automatically extended for successive one (1)
year periods unless and until Employee provides Pretium with notice of his
voluntary termination of employment with Pretium (other than a termination for
Good Reason), unless sooner terminated as provided in this Agreement. The
Initial Term and each renewal term are referred to as the “Term”.


ARTICLE III - Termination of Employment


3.1    For Cause. The Company may terminate Employee’s employment with the
Company at any time for Cause, effective upon written notice to Employee
specifying in reasonable detail the particulars of Employee’s conduct deemed by
the Company to justify such termination for Cause.


3.2    Without Cause. The Company may terminate Employee’s employment with the
Company without Cause at any time, effective upon written notice to Employee of
termination specifying that such termination is without Cause.


3.3    For Good Reason. Employee may terminate Employee’s employment with the
Company at any time, with or without Good Reason.


Article iv - Separation Benefits


4.1.    Benefits. Subjects to Section 4.3 and 4.4, if Employee’s employment with
the Company is terminated during the Term (i) by the Company for any reason
other than for Cause, or (ii) by Employee for Good Reason, Employee shall be
entitled to the following separation benefits, less withholdings and deductions:


□    payment of Eighteen (18) months (the “Benefit Period”) of the then existing
salary of
Employee;


□
payment of the target bonus of the Employee equal to Fifty Percent (50%) of the
salary amount for the Benefit Period;



□    payment of the Employee’s car allowance for the Benefit Period; and


□
such other amounts as may then be required by Federal or state law to be paid to
terminated employees.



4.2    Payment. Subject to Sections 4.3 and 4.4, the Company shall pay the
applicable amounts due hereunder to Employee in a single lump sum within the
ninety (90) day period following the Termination Date.


4.3    Benefit Reduction. If it is determined (in the reasonable opinion of
independent public accountants then regularly retained by the Company), that any
amount payable to Employee under this Agreement or any other plan, program or
agreement under which Employee participates or is a party would constitute an
“Excess Parachute




--------------------------------------------------------------------------------




Payment” within the meaning of Section 280G of the Code (or any similar
provision), subject to the excise tax imposed by Section 4999 of the Code, as
amended from time to time (the “Excise Tax”), then the amount of benefits
payable to the Employee under any provision of this Agreement will be reduced to
the extent necessary so that no portion of the amounts payable to the Employee
is subject to the Excise Tax. Employee will be responsible for any and all
Excise Taxes (or similar taxes imposed upon such payments). The determination of
the amount of reduction, if any, in the amounts payable to the Employee will be
made in good faith by the Company’s independent public accountants, and a
written statement setting forth the calculation thereof will be provided to the
Employee.


4.4    Release. Notwithstanding anything to the contrary stated in this
Agreement, Employee shall not be entitled to receive any of the benefits
described in this Agreement unless he or she has executed and delivered to the
Company a full and unconditional release, in form and content satisfactory to
the Company, whereby Employee releases the Company (i.e., Pretium and all of its
affiliates) and their officers, directors, employees, agents and representatives
(the “Released Parties”) from any and all claims, demands, liabilities,
obligations, damages and causes of action (personal, statutory or otherwise)
whether known or unknown, matured or unmatured, fixed or contingent, which
Employee may have or assert against the Released Parties, for any reason
whatsoever, and the release also shall contain appropriate confidentiality and
non-disparagement obligations from Employee in favor of the Released Parties,
and the period during which Employee may revoke such release after execution and
delivery to the Company as set forth therein has expired on or before the
seventy-fifth (75th) day following the Termination Date. If the requirements of
this Section 4.4 are not satisfied on or before the seventy-fifth (75th) day
following the Termination Date (including the expiration of any revocation
period for the release), then Employee is not entitled to receive any benefits
under Section 4.1 and no payments will be made under Section 4.2.


4.5    No Benefit. If Employee’s employment with the Company is terminated for
any reason other than such reasons specified in Section 4.1, Employee shall not
be entitled to or paid any benefit under this Agreement.


ARTICLE V - CONFIDENTIALITY AND NON-COMPETITION


5.1    Confidentiality. During the course of the Employee's employment by the
Company, the Employee has had and will have access to certain trade secrets and
confidential information relating to the Company and its subsidiaries and
affiliates (the "Protected Parties"), including but not limited to, customer,
supplier and vendor lists, databases, competitive strategies, computer programs,
frameworks, or models, their marketing programs, their sales, financial,
marketing, training and technical information, their product development (and
proprietary product data) and any other information, whether communicated
orally, electronically, in writing or in other tangible forms concerning how the
Protected Parties create, develop, acquire or maintain their products and
marketing plans, target their potential customers and operate their retail and
other businesses (hereinafter collectively referred to as "Confidential
Information”). The Employee acknowledges that such Confidential Information
constitutes valuable, highly confidential, special and unique property of the
Protected Parties. The Employee shall hold in a fiduciary capacity for the
benefit of the Protected Parties all Confidential Information relating to the
Protected Parties and their businesses, which shall have been obtained by the
Employee during the Employee's employment by the Protected Parties and which
shall not be or become public knowledge (other than by acts by the Employee or
representatives of the Employee in violation of this Agreement). The Employee
shall not, during the period the Employee is employed by the Company or other
Protected Party or at any time during the twenty-four (24) months thereafter,
disclose any Confidential Information, directly or indirectly, to any person or
entity for any reason or purpose whatsoever, nor shall the Employee use it in
any way, except (i) in the course of the Employee's employment with, and for the
benefit of, the Protected Parties, (ii) to enforce any rights or defend any
claims hereunder or under any other agreement to which the Employee is a party,
provided that such disclosure is relevant to the enforcement of such rights or
defense of such claims and is only disclosed in the formal proceedings related
thereto, (iii) when required to do so by a court of law, by any governmental
agency having supervisory authority over the business of the Company or by any
administrative or legislative body (including a committee thereof) with
jurisdiction to order him to divulge, disclose or make accessible such
information, provided that the Employee shall give prompt written notice to the
Company of such requirement, disclose no more information than is so required,
and cooperate with any attempts by the Company to obtain a protective order or
similar treatment, (iv) as to such Confidential Information that becomes
generally known to the public or trade without his violation of this Section
5.1. The Employee understands and agrees that the Employee shall acquire no
rights to any such Confidential Information.




--------------------------------------------------------------------------------






5.2    Non-Solicitation or Hire. During the Term and for a period of twelve (12)
months following the termination of the Employee's employment for any reason,
the Employee shall not (a) directly or indirectly solicit, attempt to solicit or
induce (x) any party who is a customer of the Protected Parties, who was a
customer of the Company or any of the Protected Parties at any time during the
twelve (12) month period immediately prior to the date the Employee's employment
terminates or who is a prospective customer that has been identified and
targeted by the Company or other Protected Party, for the purpose of marketing,
selling or providing to any such party any services or products offered by or
available from the Protected Parties, or (y) any supplier to the Protected
Parties to terminate, reduce or alter negatively its relationship with the
Protected Parties or in any manner interfere with any agreement or contract
between the Protected Parties and such supplier.


5.3    Non-Competition. During the Term and for a period of twelve months
following the termination of the Employee's employment for any reason, the
Employee shall not, without the Company's prior written consent, whether
individually, as a director, manager, member, stockholder, partner, owner,
employee, consultant or agent of any business, or in any other capacity, other
than on behalf of the Protected Parties, organize, establish, own, operate,
manage, control, engage in, participate in, invest in, permit his name to be
used by, act as a consultant or advisor to, render services for (alone or in
association with any person, firm, corporation or business organization), or
otherwise assist any person or entity that engages in or owns, invests in,
operates, manages or controls any venture or enterprise which engages or
proposes to engage in any business conducted by the Protected Parties on the
date of the Employee's termination of employment or within twelve (12) months of
the Employee's termination of employment in the geographic locations where the
Protected Parties engage or propose to engage in such business (the "Business").
Notwithstanding the foregoing, nothing in this Agreement shall prevent the
Employee from owning for passive investment purposes not intended to circumvent
this Agreement, less than five percent (5%) of the publicly traded common equity
securities of any company engaged in the Business (so long as the Employee has
no power to manage, operate, advise, consult with or control the competing
enterprise and no power, alone or in conjunction with other affiliated parties,
to select a director, manager, general partner, or similar governing official of
the competing enterprise other than in connection with the normal and customary
voting powers afforded the Employee in connection with any permissible equity
ownership).


5.4    Nondisparagement. The Employee agrees that he will not at any time
(whether during or after the Term) publish or communicate to any person or
entity any Disparaging (as defined below) remarks, comments or statements
concerning the Protected Parties and their respective present and former
members, partners, directors, officers, shareholders, employees, agents,
attorneys, successors and assigns. "Disparaging" remarks, comments or statements
are those that impugn the character, honesty, integrity or morality or business
acumen or abilities in connection with any aspect of the operation of business
of the individual or entity being disparaged.


5.5    Remedies; Specific Performance. The Employee acknowledges and agrees that
the Employee's breach or threatened breach of any of the restrictions set forth
in Article V will result in irreparable and continuing damage to the Protected
Parties for which there may be no adequate remedy at law and that the Protected
Parties shall be entitled to seek equitable relief, including specific
performance and injunctive relief as remedies for any such breach or threatened
or attempted breach, without requiring the posting of a bond. The Employee
hereby consents to the grant of an injunction (temporary or otherwise) against
the Employee or the entry of any other court order against the Employee
prohibiting and enjoining him from violating, or directing him to comply with
any provision of Article V. The Employee also agrees that such remedies shall be
in addition to any and all remedies available to the Protected Parties against
him for such breaches or threatened or attempted breaches.








ARTICLE VI - Miscellaneous


6.1    Notice. All notices hereunder shall be in writing and shall be deemed to
have been duly given (a) when delivered personally or by courier, or (b) when
received by facsimile (including electronic mail), receipt confirmed, or (c) on
the third business day following the mailing thereof by registered or certified
mail, postage prepaid,




--------------------------------------------------------------------------------




or (d) on the first business day following the mailing thereof by overnight
delivery service, in each case addressed as set forth below:


If to the Company:    Pretium Packaging, LLC
15450 South Outer Forty Drive
Chesterfield, Missouri 63017
Attention: Mr. George Abd


If to Employee:        Mr. Jeffrey J. Nelb
88 Emerald Valley Lane
Basking Ridge, New Jersey 07920


A party may change the address to which notices are to be addressed by giving
the other party written notice in the manner herein set forth.


6.2    Successors; Binding Agreement.


(a)    Company shall require any successor to all or substantially all of the
business or assets of the Company (whether such succession is direct or
indirect, by purchase, merger, consolidation or otherwise), prior to or upon
such succession, to expressly assume and agree to perform this Agreement in the
same manner and to the same extent that the Company would have been required to
perform it if no such succession had taken place.


(b)    This Agreement is personal to Employee and Employee may not assign or
delegate any part of Employee’s rights or duties hereunder to any other person,
except that this Agreement shall inure to the benefit of and be enforceable by
Employee’s legal representatives, executors, administrators, heirs and
beneficiaries.


6.3    Headings. The headings in this Agreement are inserted for convenience of
reference only and shall not in any way affect the meaning or interpretation of
this Agreement.


6.4    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.


6.5    Entire Agreement. This instrument constitutes the entire agreement of the
parties in this matter and shall supersede any other agreement between the
parties, oral or written, concerning the same subject matter.


6.6    Amendment. No modification, amendment or waiver of any of the provisions
of this Agreement shall be effective unless in writing specifically referring
hereto, and signed by the parties hereto.


6.7    Governing Law. In light of Company’s and Employee’s substantial contacts
with the State of Missouri, the parties’ interests in ensuring that disputes
regarding the interpretation, validity and enforceability of this Agreement are
resolved on a uniform basis, and the Company’s execution of, and the making of,
this Agreement in Missouri, the parties agree that: (i) any litigation involving
any noncompliance with or breach of the Agreement, or regarding the
interpretation, validity or enforceability of the Agreement, shall be filed and
conducted exclusively in the state courts in St. Louis County, Missouri, or the
U.S. District Court for the Eastern District of Missouri; and (ii) this
Agreement shall be interpreted in accordance with and governed by the laws of
the State of Missouri, without regard for any conflict of law principles.
Employee agrees that Employee under no circumstances will, either alone or in
conjunction with anyone else, file or pursue any such litigation other than in
such state or federal courts in Missouri, and Employee hereby consents and
agrees that any such litigation filed in any other court(s) shall be dismissed
and that Employee may be enjoined from filing or pursuing any such action.


6.8.    Third Party Beneficiaries. Employee agrees that Pretium’s affiliates are
third party beneficiaries of this Agreement and hereby consents to the
enforcement by any affiliate of Pretium of the provisions contained herein.






--------------------------------------------------------------------------------




6.9    Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such federal, state, local, foreign or other taxes as may
be required to be withheld pursuant to any applicable law or regulation.


6.10    Section 409A of the Code.


(a)    It is intended that the provisions of this Agreement comply with Section
409A of the Code (“Code Section 409A”), and all provisions of this Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Code Section 409A.


(b)    A termination of employment with the Company shall not be deemed to have
occurred for purposes of any provision of this Agreement providing for the
payment of any amounts or benefits that are considered nonqualified deferred
compensation under Code Section 409A upon or following a termination of
employment with the Company unless such termination is also a “separation from
service” within the meaning of Code Section 409A, and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.”


(c)    If, at the time of Employee’s separation from service, the Company makes
a good faith determination that Employee is a “specified employee” (within the
meaning of Section Code 409A), then to the extent any payment or benefit that
Employee becomes entitled to under this Agreement on account of such separation
of service would be considered nonqualified deferred compensation under Code
Section 409, the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Code Section 409A in order to avoid taxes or
penalties under Code Section 409A, such payment or benefit shall be paid or
provided at the date which is six (6) months and one day after such separation
from service.


IN WITNESS WHEREOF, Employee and Pretium have entered into this Agreement as of
the Effective Date.




PRETIUM PACKAGING, LLC
 
EMPLOYEE
 
 
 
 
By:
/S/ George A. Abd, CEO and President

 
/S/ Jeffrey J. Nelb
 
George A. Abd
 
Jeffrey J. Nelb
 
 
 
 
Date:
11/21/2013
 
11/21/2013
 
 
 
 





